The following order has been entered on the motion filed on the 4th of January 2018 by Defendant for Appropriate Relief:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."
Upon consideration of the petition filed by Defendant on the 4th of January 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Union County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 4th of January 2018 by Defendant to Withdraw Plea of Guilty:
*887"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."